Order entered October 8, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00818-CV

                          IN RE SHERRY RHODES, Relator

               Original Proceeding from the 382nd Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 1-09-843

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE